Peb Cum am.
The defendant, being represented by able counsel, entered pleas of guilty in three cases of forgery and uttering forged instruments. The maximum penalty of each of these counts is 10 years, so that the total could have been as much as 60 years. The judgment imposed is well within these limits.
Defendant complains that he thought he was getting “a clean sheet” but that other charges were not disposed of and are still pending. Since the record deals only with the forgery cases we are limited to them.
It has long been the custom in the State that upon a plea of guilty the hearing is informal, and it is seldom that the Court Reporter takes the evidence, and this is the history of this case. In view of recent rulings, it would seem to be advisable that the presiding Judge see that a'record is made of the evidence adduced before him so that upon appeal the appellate court may have the information that was available to the lower court.
The burden is on the defendant not only to show error but also that the error complained of affected the result adversely to him, as the presumption is in favor of the trial below. Strong, Criminal Law § 160. The record imports verity and the Supreme Court is bound thereby. Ibid § 151. And where the matter complained of does not appear of record the defendant has failed to make irregularity manifest. Ibid, § 160.
The prisoner is not at fault for the paucity of the record, but we cannot assume that he has been illegally punished.
No error.